Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       

This office action is responsive to the Information Disclosure Statement filed 17 February 2021, and the Amendment with Remarks filed 25 February 2021. Claims 1-19 and 21-25 remain pending and presently under consideration in this application. 

Response to Amendment and Arguments
Applicants have amended the base independent claim 1 to delete the compounds of formula BC, CR, PH-1, PH-2 and BF-1, and as such the rejection over Klasen-Memmer et al. (‘216) is no longer applicable. Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 25 February 2021 with respect to the nonstatutory double patenting rejection, as set forth in the previous office action on the merits, said arguments to the effect that applicants “wish to hold in abeyance a response to this rejection until such time as allowable subject matter has been indicated”, have been fully considered but they are not persuasive. The argument that the rejection “should be reevaluated” based on the amendments therein copending Application No. 15/492,431 are likewise not persuasive since, in fact, the base independent claim 1 of copending Application No. 15/492,431 has been amended to now include one or more compounds of formulae BF-2, BS-1 and/or BS-2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21-29 of copending Application No. 15/492,431 (corresponding to U.S. Patent Application Publication No. 2017/0306232). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal medium and corresponding use thereof said liquid crystal medium in a liquid crystal display, characterized in that said liquid crystal medium comprises the combination of a compound of formula I1 and/or a compound of formula I2, one or more compounds inclusive of the compounds of formula EY, and one or more compounds selected from the compounds of formulae BF-2, BS-1 and BS-2, with the proviso that said does not comprise a compound of formula I3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschmann et al. (U.S. Patent Application Publication No. 2015/0299574).
Hirschmann et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae. In fact, each of Examples M3 [0291], M24 [0312], M26 [0314] therein expressly illustrates the combination of at least one compound of the present formula I1 as represented by 
    PNG
    media_image1.png
    71
    555
    media_image1.png
    Greyscale
, at least one compound of the present formula I2 as represented by CCH-35 
    PNG
    media_image1.png
    71
    555
    media_image1.png
    Greyscale
, at least one compound inclusive of the compound of the present formula EY as represented by Y-4O-O4
    PNG
    media_image2.png
    100
    516
    media_image2.png
    Greyscale
, and at least one compound inclusive of the compound of the present formula BS-1 as represented by B(S)-2O-O5 
    PNG
    media_image3.png
    110
    591
    media_image3.png
    Greyscale
:
    PNG
    media_image4.png
    390
    448
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    246
    441
    media_image5.png
    Greyscale

   
    PNG
    media_image6.png
    47
    429
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    315
    425
    media_image7.png
    Greyscale
.

Claim 1-19 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschmann et al. (U.S. Patent Application Publication No. 2017/0362506).
Hirschmann et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae. In fact, each of 
    PNG
    media_image1.png
    71
    555
    media_image1.png
    Greyscale
, at least one compound of the present formula I2 as represented by CCH-35 
    PNG
    media_image1.png
    71
    555
    media_image1.png
    Greyscale
, at least one compound inclusive of the compound of the present formula EY as represented by Y-4O-O4
    PNG
    media_image2.png
    100
    516
    media_image2.png
    Greyscale
, and at least one compound inclusive of the compound of the present formula BS-1 as represented by B(S)-2O-O4,  B(S)-2O-O5, B(S)-2O-O6  
    PNG
    media_image3.png
    110
    591
    media_image3.png
    Greyscale
:
    PNG
    media_image8.png
    292
    430
    media_image8.png
    Greyscale
  

    PNG
    media_image9.png
    280
    442
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    313
    446
    media_image10.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722